

116 HR 5921 IH: To designate the facility of the United States Postal Service located at 305 Highway 15 North in Pontotoc, Mississippi, as the “Lance Corporal Marc Lucas Tucker Post Office Building”.
U.S. House of Representatives
2020-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5921IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2020Mr. Kelly of Mississippi (for himself, Mr. Guest, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 305 Highway 15 North in Pontotoc, Mississippi, as the Lance Corporal Marc Lucas Tucker Post Office Building.1.Lance Corporal Marc Lucas Tucker Post Office Building(a)DesignationThe facility of the United States Postal Service located at 305 Highway 15 North in Pontotoc, Mississippi, shall be known and designated as the Lance Corporal Marc Lucas Tucker Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lance Corporal Marc Lucas Tucker Post Office Building.